Citation Nr: 0946957	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2008, the Board denied the claim for service 
connection.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008, the Court issued an order that granted a joint 
motion for remand by the Veteran and the Secretary of VA 
(parties), vacating the Board decision and remanding the 
matter to the Board for action in compliance with the joint 
motion.  The case has been returned to the Board for further 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion, the parties determined that VA had 
failed in providing adequate reasons or bases regarding what 
the service treatment records showed and failed in its duty 
to assist by providing the Veteran with an inadequate 
examination.  

The parties have alleged that the service treatment records 
show possible symptoms of hepatitis C.  Specifically, they 
note that a July 1972 record shows the Veteran was treated 
for "intermittent discomfort after p.t. [physical 
training]."  See joint motion on page 3.  They note that a 
September 1972 record shows that the Veteran experienced 
"low back pains" and that physical examination revealed his 
back was "slightly tender in the lower part of [his] back."  
Id. on pages 3-4.  In July 1973, the Veteran was treated for 
"possible flu."  Id. on page 4.  Thus, the parties 
determined that the Board's conclusion that the service 
treatment records showed "no complaint or manifestation of 
liver disease" to be an inadequate statement of reasons or 
bases.

Additionally, the parties determined that the June 2006 VA 
examination was inadequate because the examiner failed to 
address the symptoms shown in the service treatment records 
described above.  

This remand is issued to comply with the Court's order.  See 
Browder v. Brown, 5 Vet. App. 268, 270 (1993).  Accordingly, 
the case is REMANDED for the following action:

1.  All up-to-date VA and private 
treatment records for hepatitis C should 
be secured for inclusion in the claims 
file.

2.  The RO/AMC should schedule the Veteran 
for an infectious disabilities 
examination.  The examiner must review the 
claims file, including the service 
treatment records.  The examiner is 
informed that the Veteran served as a 
medical assistant while in service.

The Veteran's in-service hepatitis C risk 
factors are as follows:
*	Received an air gun inoculation in 
1972;
*	Worked in obstetrics and gynecology;
*	Worked in an immunization clinic;
*	Cleaned operating room instruments.

The Veteran's post-service hepatitis C 
risk factors are as follows:
*	Received blood transfusion in 1986 
for a stab wound to the chest;
*	Was an intravenous drug user from 
approximately 1983 to 1989;
*	Used intranasal heroin and cocaine 
post-service.

The Veteran was first diagnosed with 
hepatitis C in approximately 2003.  A May 
2003 hospitalization summary report shows 
a diagnosis of hepatitis C with severe 
ascites.  

After examining the Veteran, eliciting 
from him a detailed history of all 
possible exposure, both during and after 
service, and reviewing the claims file, 
including the service treatment records, 
the examiner is asked to provide an 
opinion on the following questions:

    - What is the most likely cause of the 
Veteran's hepatitis C status?  
    
    - Is it as likely as not (50 percent 
probability or better)  that the Veteran 
acquired hepatitis C during service?  

The examiner is requested to provide a 
rationale for the opinions and state upon 
what evidence in the claims file and/or 
sound medical principles each opinion is 
based.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for hepatitis C.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond before 
returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

